             Case 5:16-cv-00333-EJD Document 158-5 Filed 03/06/20 Page 1 of 5




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
     Kristen M. Agnew, State Bar No. 247656
 3   E-mail: kagnew@diversitylaw.com
     Nicholas Rosenthal, State Bar No. 268297
 4   E-mail: nrosenthal@diversitylaw.com
     Max W. Gavron, State Bar No. 291697
 5   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 6   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
11
12                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14
     SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
15   of all others similarly situated,
                                               DECLARATION OF KRISTEN M. AGNEW
16                  Plaintiffs,                IN SUPPORT OF PLAINTIFF’S MOTION
                                               FOR PRELIMINARY APPROVAL OF
17
            vs.                                CLASS ACTION SETTLEMENT
18
     H & M HENNES & MAURITZ, L.P., a
                                               Date:        April 30, 2020
19   New York limited partnership; and DOES
                                               Time:        9:00 a.m.
     1 through 50, inclusive,
20                                             Courtroom:   4, 5th Floor
                                               Judge:       Hon. Edward J. Davila
21                  Defendants.

22
23
24
25
26
27
28                                              1

                  DECLARATION OF KRISTEN M. AGNEW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                    PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                 CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-5 Filed 03/06/20 Page 2 of 5




 1   POLARIS LAW GROUP LLP
     William L. Marder, State Bar No. 170131
 2   Email: bill@polarislawgroup.com
     501 San Benito Street, Suite 200
 3   Hollister, CA 95023
     (831) 531-4214
 4   (831) 634-0333 facsimile
 5   HYUN LEGAL, APC
     Dennis S. Hyun, State Bar No. 224240
 6   E-mail: dhyun@hyunlegal.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2

                DECLARATION OF KRISTEN M. AGNEW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-5 Filed 03/06/20 Page 3 of 5




 1                            DECLARATION OF KRISTEN M. AGNEW
 2          I, Kristen M. Agnew, declare as follows:
 3          1.      I am an attorney at law, duly licensed to practice before all Courts in the State of
 4   California, and am with the law firm Diversity Law Group, P.C., counsel of record for Plaintiff
 5   Ser Lao (“Plaintiff”). I have personal knowledge of the facts set forth below and if called to
 6   testify I could and would do so competently.
 7          2.      I am one of the primary attorneys on this matter. My qualifications are as
 8   follows: I was the 2003 recipient of the Spelman Presidential Scholarship to Emory University
 9   School of Law. During law school, I was a summer associate at the law firm of Sonnenschein,
10   Nath and Rosenthal, and clerked with the Atlanta office of the Equal Employment Opportunity
11   Commission. I received my J.D. from Emory University in 2006 and was admitted to the
12   California Bar in December 2006. Following law school, I was an associate at Sonnenschein
13   from September 2006 to May 2009.
14          3.      Since 2009, my primary area of practice has been employment litigation. I have
15   practiced law at two preeminent employment defense firms. From May 2009 to June 2011, I was
16   an associate at Ogletree, Deakins, Nash, Smoak & Stewart, P.C. I was also an associate, and
17   then senior associate, in the labor and employment practice group of Seyfarth Shaw, LLP from
18   June 2011 to May 2016. At both Ogletree and Seyfarth, I represented a wide array of fortune
19   500 companies in employment litigation in both state and federal courts, as well as before
20   government agencies, including the California Department of Labor. My practice included the
21   defense of single plaintiff and multi-plaintiff lawsuits involving claims under the California Fair
22   Employment and Housing Act, the California Labor Code and the Fair Labor Standards Act. I
23   also handled a number of wage and hour class actions.
24          4.      In June 2016, I joined Diversity Law Group, P.C. where I spend most of my time
25   handling employment cases. I primarily represent employees.
26          5.      I served as the lead associate on a number of wage and hour class actions,
27   including Martha Cardenas v. Gold’s Gym, Los Angeles County Superior Court Case No.
28                                                     3

                 DECLARATION OF KRISTEN M. AGNEW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-5 Filed 03/06/20 Page 4 of 5




 1   BC445112; Nathaniel Werner v. Crown Equipment Corporation, Los Angeles County Superior
 2   Court Case No. BC439428; Christopher Williams v. Allstate Insurance Co., Los Angeles County
 3   Superior Court Case No. BC382577; Hwang v. Caltech, Los Angeles County Superior Court
 4   Case No. BC464894; Melissa Roberts v. Zale Delaware, Inc., Los Angeles Superior Court Case
 5   No. BC523610; Michael Oliver v. Konica Minolta Business Solutions U.S.A., Inc., Santa Clara
 6   County Superior Court Case No. 114-CV-263183; Tessa Hodge v. Zale Delaware, Inc., d/b/a
 7   Piercing Pagoda, San Bernardino Superior Court Case No CIVVS1301632; Warren v. Paychex,
 8   Inc., N.D. Cal. Case No. 3:10-cv-02006; Tapia v. Zale Delaware Inc. et al, S.D. Cal. Case No.
 9   3:13-cv-01565; and Benjamin Burgess et al v. Tesoro Refining and Marketing Company et al,
10   C.D. Cal. Case No. 2:10-cv-05870.
11          6.      I have been approved as class counsel in a number of class actions by the Superior
12   Courts of California and United States District Courts, including: Antonio Becerra-Mata v. PSC
13   Industrial Outsourcing, LP, San Benito County Superior Court Case No. CU-15-00030; Andrew
14   Vasquez v. Earthbound Farm, LLC, San Benito County Superior Court Case No. CU-17-00171;
15   Fransisco Pulido v. Westrock Services, Inc., San Benito County Superior Court Case No. CU-18-
16   00074; Kosal So v. Owens-Brockway Glass Container, Inc., Los Angeles County Superior Court
17   Case No. BC608609; John Obiols v. Lockheed Martin Corporation, Santa Clara County Superior
18   Court Case No. 17CV314178; and Eric Chavez v. Converse, Inc., N.D. Cal. Case No. 15-cv-
19   03746-NC.
20          7.      I also second chaired two jury trials where I represented the prevailing defendant.
21   Both cases involved employees who brought claims against their former employers pursuant to
22   the Fair Employment & Housing Act. The cases are: Jeff Cowell v. Eaton Aerospace LLC et al,
23   Los Angeles County Superior Court Case No. BC401543; and Richard Gulden v. Pratt &
24   Whitney Rocketdyne Inc. et al., Los Angeles County Superior Court Case No. BC468909.
25          8.      Each side has apprised the other of their respective factual contentions, legal
26   theories and defenses, resulting in extensive arms’ length negotiations taking place among the
27   Parties, including one full day of mediation and a settlement conference before the Honorable
28                                                    4

                 DECLARATION OF KRISTEN M. AGNEW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-5 Filed 03/06/20 Page 5 of 5




 1   Nathanael M. Cousins. Based on their own independent investigation and evaluation, the Parties
 2   and their respective counsel are of the opinion that the Settlement for the consideration and on
 3   the terms set forth in the Class Action Settlement Agreement are fair, reasonable, and adequate
 4   and the settlement is in the best interests of the Settlement Class and Defendant in light of all
 5   known circumstances and the expenses and risks inherent in litigation.
 6          9.       Plaintiff’s counsel conducted extensive investigation and discovery, including
 7   formal written discovery; contacting and interviewing then-putative class members; taking and
 8   defending numerous depositions, including that of Plaintiff, Defendant’s FRCP 30(b)(6)
 9   Corporate Representatives, over 40 class members, and Plaintiff’s expert; subpoenaing and
10   reviewing relevant records from third parties; exchanging class time and payroll data and
11   documents; and conducting expert discovery.
12          10.      Plaintiff also believes in the fairness of the settlement that is based on factoring in
13   the uncertainty and risks to Plaintiff involved in not prevailing on his certified class claims at
14   trial and the possibility of appeals.
15          11.      Plaintiff and Plaintiff’s counsel are adequate representatives in that they have no
16   conflicts with the class and will adequately represent the class.
17          12.      Plaintiff’s counsel does not have any relationship with Legal Aid at Work or with
18   the Ali Forney Center.
19           I declare under penalty of perjury under the laws of the State of California that the
20   foregoing is true and correct.
21           Executed on this 6th day of March, 2020, at Los Angeles, California.
22
                                                       /s/ Kristen M. Agnew
                                                   _________________________________
23                                                         Kristen M. Agnew
24
25
26
27
28                                                      5

                  DECLARATION OF KRISTEN M. AGNEW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                    PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                 CASE NO. 5:16-CV-333 EJD
